DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on October 14, 2022, with respect to the rejection(s) of claim(s) 1, 6 and 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Green et al. (US 8,823,530 B2).

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

	A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claim(s) 1, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 8,823,530 B2).

	Regarding claims 1 and 13, Green et al. discloses a driving system for automated driving for a motor vehicle (i.e. FIG. 1 is a schematic diagram of a vehicle 10 with an automatic vehicle control system) and a display method for a driving system for automated driving of a motor vehicle, comprising:
	a steering wheel display (i.e. light source 30 may be an already installed heads up display — Col. 8, line 39), wherein, for the automated driving, the driving system is operable at least in one first driving mode having automated longitudinal and/or lateral control and in a second driving mode different therefrom having automated longitudinal and/or lateral control (i.e. LAAD system 50, or another driving system known in the art, is controlling the lateral motion of vehicle 10 in the “engaged and operating” mode; LAAD system 50, or another driving system known in the art, is controlling the lateral motion of vehicle 10 to the best of its ability in the “failure” mode — Col. 9, line 60 – Col. 10, line 2), wherein the steering wheel display comprises lighting for lighting up the steering wheel, the steering wheel display is operable in various lighting states differentiable by a driver (i.e. steering wheel 20 may be lit or produce light via light source 30 with a distinct color, pattern or colored pattern for each level of autonomy employed by LAAD system 50 — Col. 8, lines 60-63), the driving system is configured to:

	specify which lighting state of the various lighting states the steering wheel display has (i.e. the light emitted from light source 30 may be different colors, patterns or colored patterns – Col. 8, lines 49-54), specify that, during operation of the driving system in the first driving mode, the steering wheel display lights up in a first lighting state (i.e. , light source 30 illuminating steering wheel 20 may pulse or flash at intermittent intervals or at different intensities or frequencies to indicate the level of supervisory control necessary to safely operate the vehicle while vehicle 10 is employing LAAD system 50 — Col. 9, line 2), and specify that, during operation of the driving system in the second driving mode, the steering wheel display lights up in a second lighting state differentiable by the driver from the first lighting state (i.e. light source 30 illuminating steering wheel 20 may pulse or flash at intermittent intervals or at different intensities or frequencies to indicate the level of supervisory control necessary to safely operate the vehicle while vehicle 10 is employing LAAD system 50 — Col. 9, lines 45-54), and the first driving mode and the second driving mode have different degrees of automation (i.e. the “engaged and operating” mode and “failure” mode provide different levels of autonomy).

	Regarding claim 6, Green et al. discloses the driving system according to claim 1 as shown in the rejection above.
	Green et al. further discloses wherein the driving system is configured such that: in the first lighting state, the steering wheel display lights up in a first light color, and in the second lighting state, the steering wheel display lights up in a second light color differentiable by the driver from the first light color (i.e. steering wheel 20 may be lit or produce light via light source 30 with a distinct color, pattern or colored pattern for each level of autonomy employed by LAAD system 50 — Col. 8, lines 60-63).



Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 2, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 8,823,530 B2).

	Regarding claim 2, Green et al. discloses the driving system according to claim 1 as shown in the rejection above.
	Green et al. does not disclose wherein the first and the second driving mode correspond to two different driving modes from a group of three driving modes, wherein the group comprises:
	a partially-automated hands-on driving mode having automated longitudinal and lateral control, in which the driver both has to continuously monitor the system and also has to keep one or two hands on the steering wheel, a partially-automated hands-off driving mode having automated longitudinal and lateral control, in which the driver has to continuously monitor the system but does not have to keep a hand on the steering wheel, and a highly-automated or fully-automated hands-off driving mode having
automated longitudinal and lateral control, in which the driver does not have to continuously monitor the system and also does not have to keep a hand on the steering wheel.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include a partially- automated hands-on driving mode having automated longitudinal and lateral control, in which the driver both has to continuously monitor the system and also has to keep one or two hands on the steering wheel, a partially-automated hands-off driving mode having automated longitudinal and lateral control, in which the driver has to continuously monitor the system but does not have to keep a hand on the steering wheel, and a highly-automated or fully-automated hands-off driving mode having automated longitudinal and lateral control, in which the driver does not have to continuously monitor the system and also does not have to keep a hand on the steering wheel, since the system facilitates the detection of pressure on the steering wheel from human hands.

	Regarding claim 7, Green et al. discloses the driving system according to claim 2 as shown in the rejection above.
	Green et al. does not disclose wherein, in one of the two driving modes, a driver both has to continuously monitor the system and also has to keep one or two hands on the steering wheel, the driving system comprises a hands-on detection unit for recognizing a hand application to the steering wheel, and the driving system is configured, during operation of the vehicle in the partially- automated hands-on driving mode, to output a hands-on request to request that the hands be placed on the steering wheel when the hands-on detection unit does not recognize hand application on the steering wheel, wherein the hands-on request comprises a change of the lighting state of the steering wheel display from one lighting state into a different lighting state differentiable by the driver from said one lighting state.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include wherein, in one of the two driving modes, a driver both has to continuously monitor the system and also has to keep one or two hands on the steering wheel, the driving system comprises a hands-on detection unit for recognizing a hand application to the steering wheel, and the driving system is configured, during operation of the vehicle in the partially- automated hands-on driving mode, to output a hands-on request to request that the hands be placed on the steering wheel when the hands-on detection unit does not recognize hand application on the steering wheel, wherein the hands-on request comprises a change of the lighting state of the steering wheel display from one lighting state into a different lighting state differentiable by the driver from said one lighting state, since the system facilitates the detection of pressure on the steering wheel from human hands.

	Regarding claim 8, Green et al. discloses the driving system according to claim 7 as shown in the rejection above.
	Green et al. further discloses wherein the driving system is configured such that: 
		in the one lighting state and in the other lighting state, the steering wheel display lights up in each case in a different light color differentiable by the driver (i.e. steering wheel 20 may be lit or produce light via light source 30 with a distinct color, pattern or colored pattern for each level of autonomy employed by LAAD system 50 — Col. 8, lines 60-63).

	Regarding claim 11, Green et al. discloses the driving system according to claim 8 as shown in the rejection above.

	Green et al. does not disclose the driving system according to claim 2, wherein one of the two driving modes is the partially-automated hands-on driving mode having automated longitudinal and lateral control, in which the driver both has to continuously monitor the system and also has to keep one or two hands on the steering wheel, the driving system comprises a hands-on detection unit for recognizing the hand application to the steering wheel, and the driving system is configured, during operation of the vehicle in the partially- automated hands-on driving mode: (i) with hand application to the steering wheel, to cause the steering wheel display to light up in a specific lighting state, and (ii) without hand application to the steering wheel, to cause the steering wheel display to light up in another lighting state differentiable by the driver from the specific lighting state.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include wherein one of the two driving modes is the partially-automated hands-on driving mode having automated longitudinal and lateral control, in which the driver both has to continuously monitor the system and also has to keep one or two hands on the steering wheel, the driving system comprises a hands-on detection unit for recognizing the hand application to the steering wheel, and the driving system is configured, during operation of the vehicle in the partially- automated hands-on driving mode: (i) with hand application to the steering wheel, to cause the steering wheel display to light up in a specific lighting state, and (ii) without hand application to the steering wheel, to cause the steering wheel display to light up in another lighting state differentiable by the driver from the specific lighting state, since the system facilitates the detection of pressure on the steering wheel from human hands.


9. 	Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 8,823,530 B2) in view of Szybalski et al. (US 8,352,110 B1).

	Regarding claim 9, Green et al. discloses the driving system according to claim 8 as shown in the rejection above.
	Green et al. does not disclose wherein the driving system is configured such that:
		 in the scope of the change of the lighting state, the one lighting state merges continuously or step-by-step into the other lighting state.
	However, Szybalski et al. discloses wherein the driving system is configured such that: in the scope of the change of the lighting state, the one lighting state merges continuously or step-by-step into the other lighting state (i.e. steering wheel portions 950 and 955 as well as indicator bar 230 may illuminate gradually in a particular color — Col. 7, lines 44-46).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include the features of Szybalski et al. in order for an automated vehicle to relinquish control of the vehicle to a control computer when the control computer has determined that it may maneuver the vehicle safely to a destination.

	Regarding claim 10, Green et al. discloses the driving system according to claim 9 as shown in the rejection above.
	Green et al. does not disclose wherein the driving system is configured such that: 
		in the scope of the change of the lighting state, the region or regions of the steering wheel display initially lighting up in a specific light color is/are filled up continuously or step-by-step with another light color.
	However, Szybalski et al. further disclose wherein the driving system is configured such that: in the scope of the change of the lighting state, the region or regions of the steering wheel display initially lighting up in a specific light color is/are filled up continuously or step-by-step with another light color (i.e. steering wheel portions 950 and 955 as well as indicator bar 230 may illuminate gradually in a particular color — Col. 7, lines 44-46).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include the features of Szybalski et al. in order for an automated vehicle to relinquish control of the vehicle to a control computer when the control computer has determined that it may maneuver the vehicle safely to a destination.

	Regarding claim 12, Green et al. discloses the driving system according to claim 9 as shown in the rejection above.
	Green et al. does not disclose an operating element, which is illuminable and is arranged on the steering wheel for a driver-side selection of the first driving mode, and an operating element, which is illuminable and is arranged on the steering wheel for the driver-side selection of the second driving mode.
	However, Szybalski et al. further discloses an operating element, which is illuminable and is arranged on the steering wheel for a driver-side selection of the first driving mode, and an operating element, which is illuminable and is arranged on the steering wheel for the driver-side selection of the second driving mode (i.e. steering wheel portions 950 and 955 as well as indicator bar 230 may illuminate gradually in a particular color — Col. 7, lines 44-46).
`	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include the features of Szybalski et al. in order for an automated vehicle to relinquish control of the vehicle to a control computer when the control computer has determined that it may maneuver the vehicle safely to a destination.
	Neither Green et al. nor Szybalski et al. disclose that the driving system is configured to:
		in the first driving mode, cause both the steering wheel display and also the operating element associated with the first driving mode to light up in a common light color, and in the second driving made, cause both the steering wheel display and also the operating element associated with the second driving mode to light up ina different common light color differentiable by the driver.
	However, it would have been an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include that the driving system is configured to: in the first driving mode, cause both the steering wheel display and also the operating element associated with the first driving mode to light up in a common light color, and in the second driving mode, cause both the steering wheel display and also the operating element associated with the second driving mode to light up in a different common light color differentiable by the driver, since Applicant’s disclosure appears to be silent to the criticality or unexpected result of the lights activated on the steering wheel. One of ordinary skill in the art would have been motivated to make such a modification to improve the visibility of the steering wheel.

10. 	Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 8,823,530 B2) in view of Tovar et al. (US 9,045,078 B2).

	Regarding claim 3, Green et al. discloses the driving system according to claim 2 as shown in the rejection above.
	Green et al. does not disclose wherein the lighting lights up a rim of the steering wheel.
	However, Tovar et al. discloses a lighting device that illuminates a steering wheel rim (Col. 4, lines 20-25).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include the features of Tovar et al. in order to improve the appearance of the component and to convey information.

	Regarding claim 4, Green et al. in view of Tovar et al. discloses the driving system according to claim 2 as shown in the rejection above.
	Neither Green et al. nor Tovar et al. disclose wherein the driving system is configured such that:
		in the second lighting state, the steering wheel rim only lights up on a left curved region and on a right curved region of the steering wheel rim, and in the first lighting state, the steering wheel rim lights up as a closed light ring or at least in larger curved regions of the steering wheel rim, which comprise the left and right curved region and extend beyond them.
	However, it would have been an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include that in the second lighting state, the steering wheel rim only lights up on a left curved region and on aright curved region of the steering wheel rim, and in the first lighting state, the steering wheel rim lights up as a closed light ring or at least in larger curved regions of the steering wheel rim, which comprise the left and right curved region and extend beyond them, because In addition, since Applicant’s disclosure appears to be silent to the criticality or unexpected result of the lights activated on the steering wheel. One of ordinary skill in the art would have been motivated to make such a modification to improve the visibility of the steering wheel.

	Regarding claim 5, Green et al. in view of Tovar et al. discloses the driving system according to claim 4 as shown in the rejection above.
	Neither Green et al. nor Tovar et al. disclose wherein the first driving mode is the partially- automated hands-off driving mode or the highly- automated or fully-automated hands-off driving mode, the second driving made is the partially-automated hands-on driving mode, and in the second lighting state, the steering wheel rim only lights up on the left curved region and on the right curved region of
the steering wheel rim to signal that the driver is supposed to keep his hands on these curved regions of the steering wheel rim.
	However, it would have been an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green et al. to include wherein the first driving mode is the partially-automated hands-off driving mode or the highly- automated or fully-automated hands-off driving mode, the second driving mode is the partially- automated hands-on driving mode, and in the second lighting state, the steering wheel rim only lights up on the left curved region and on the right curved region of the steering wheel rim to signal that the driver is supposed to keep his hands on these curved regions of the steering wheel rim, since Applicant’s disclosure appears to be silent to the criticality or unexpected result of the lights activated on the steering wheel. One of ordinary skill in the art would have been motivated to make such a modification to improve the visibility of the steering wheel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664